Per Curiam.

The respondent was admitted to practice by this court on June 19, 1957. In this proceeding petitioner moves to confirm in part and disaffirm in part the Referee’s report.
There were nine charges of misconduct alleged against respondent. The reporting Justice sustained six of these charges, as follows: (1) after accepting a $350 fee, respondent failed to diligently and properly prosecute an adoption matter and failed to return the fee after promising to do so; (2) respondent failed to properly represent a client in a negligence action, caused the client to execute a legal document in blank without advising her of the nature of the document, settled the claim without the consent of his client, failed to apply the proceeds of the settlement to the payment of accrued medical expenses, failed to account to the client for the proceeds of the settlement and converted the proceeds of the settlement to his own use; (3) respondent, after accepting an $1,100 fee to obtain a divorce for his client, refused to return any part of the fee following an argument with the client and a demand for the return of said fee; (4) respondent, after accepting a $250 fee in a matrimonial matter, allowed the client’s husband to obtain a judgment of divorce by default; (5) respondent, after accepting a fee in a matrimonial matter, failed, after inquest, to file findings of fact or a judgment with the court, with the result that no decree was obtained; and (6) after being retained, respondent inadequately represented Ms client with the result that warrants of arrest were executed against the client’s son.
After reviewing all of the evidence, we are in accord with the findings of the Referee. Therefore, the branch of petitioner’s motion which seeks to have us confirm in part the Referee’s report is granted and the branch of its motion which seeks to have us disaffirm in part the Referee’s report is denied.
The respondent is adjudged guilty of serious professional misconduct and should be, and he hereby is, disbarred from further practice of law and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Gulotta, P. J., Hopkins, Latham, Cohalan and Damiani, JJ., concur.